DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 8/19/2022 has been entered. The claims 1, 2, 11 and 20 have been amended. The claims 4, 5, 9, 14, 15 and 18 have been cancelled. The claims 1-3, 6-8, 10-13, 16, 17, 19 and 20-24 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 8/19/2022 with respect to the new claim limitations set forth in the base claim 1 and similar claims have been fully considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action based on the newly cited Lam reference. 
In other words, Lam-provisional teaches the claim limitation of “identifying the composition target object by applying an object recognition technique using a deep learning model to an object in the input image; wherein the object recognition technique includes predicting a detailed type of each object in the input image and determining whether to designate the predicted detailed type of the object as the composition target object according to desired criteria” (
Lam-provisional teaches at Paragraph 0084 and Paragraph 0086 that the smart device 100 or the server is pre-trained to recognize the one or more target objects and the one or more non-target objects by at least one deep neural network trained by deep learning….for training at least one deep neural network, which resides in smart device 100 or a server to recognize target objects and non-target objects in a live video. 
Lam-provisional teaches an exemplary embodiment of a detailed type of each object being billboards/advertising boards as the composition target object. 
Lam-provisional teaches at FIGS. 9A-9B and Paragraph 0088-0091 that billboards/advertising boards located at buildings are considered as target objects…smart device 400 includes at least one training module, at which at least one deep neural network for recognizing the billboards/advertising boards located at buildings….based on the trained deep neural network, smart device 400 is able to recognize first and second billboards 982 and 984 located at buildings as the target objects….view 960B is displayed on display 402 and includes first predetermined graphical image 986 and second predetermined graphical image 988 being fittedly overlaid onto billboards 982 and 984 based on the first user personal information. 
Lam-provisional further teaches an exemplary embodiment of a detailed type of each object being an airplane in which the advertising content A-Airline is replaced with B-Airline. 
Lam-provisional teaches at Paragraph 0091-0094 and FIGS. 10A-10C that smart device 1000 is trained to recognize one or more target objects by deep learning. The target object is airplane 1090 (under A-Airline) in a video. Smart device 400 includes at least one trained deep neural network associated with the target in memory. As depicted in FIG. 10A, view 1060A includes a target object (airplane 1090) and other non-target objects such as buildings 1062 and 1064….AS depicted in FIG. 10B, view 1060B includes predetermined graphical image 1092 being overlaid onto the target object (airplane 1090) and the non-target objects, by performing the processes mentioned above…The predetermined graphical image 1092 includes first predetermined advertising content relating to B-airline. In one variant, the target object is replaced by a predetermined graphical image, which is in the same nature as the target object. FIG. 10C depicts a screenshot of an example of a processed video resulting from predetermined images being fittedly overlaid onto the live video frames….view 1060C includes predetermined graphical image 1094 (including an airplane under B-Airline) being fittedly overlaid onto the target object (including an airplane under A-airline)). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate a pre-trained deep learning object recognition algorithm of Lam-provisional to recognize a composition target object such as billboards or airplanes to allow the selection of objects of Bucchheit as the composition target objects. One of the ordinary skill in the art would have replaced the content in the composition target objects with the accessible contents after identifying the composition target objects based on the deep learning object recognition algorithm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchheit et al. US-PGPUB No. 2011/0321086 (hereinafter Buchheit) in view of Lam et al. US-PGPUB No. 2021/0383579 (hereinafter Lam-provisional based on the provisional application 62/752,642’s filing date); 
Nagano US-PGPUB No. 2015/0227798 (hereinafter Nagano); Van Winkle et al. US-PGPUB No. 2019/0205938 (hereinafter Van Winkle); Buchheit US-Patent No. 9,213,986 (hereinafter Buchheit ‘986) and Salin et al. US-PGPUB No. 2017/0237910 (hereinafter Salin). 
Re Claim 1: 
Buchheit teaches a method for creating a composite image, the method executed by a computing device including at least one processor, the method comprising: 
identifying, by the at least one processor, a composition target object included in an input image, the identifying including identifying association information of the composition target object based on a size and a shape of a detected region in the input image, the association information associating at least one accessible content with the composition target object (
Buchheit shows at FIG. 1 that the embedded content 112 or the substitute content 122 occupies a geometric space having a shape and a size. Buchheit teaches at FIG. 2 that the embedded content 220 is represented by a geometric space having a square shape and a size to be mapped to the substitute content 232 having a geometric space with the square shape and a size. Buchheit teaches identifying the mapping information of the embedded content/item/object to the substitute content 232 based on a size and a shape of a detected geometric region in the input frame. For example, Buchheit teaches at Paragraph 0018-0021 that the item 112 can be an example of the selected embedded product placement object....the change of item 112 to item 122 can be done via a multiple ways. One such way can be to utilize blue screening or chroma key compositing...to identify what geometric space to modify based on the selection....embedded content 220 can include a region within one or more frames. It is noted that a region includes a size and a shape of the region. Buchheit further teaches at Paragraph 0029 that action 234 can resize content 232 to match embedded content 220 within stream 218 and at Paragraph 0033 the system 300 can permit an outdated logo to be replaced with a current logo in use.. Buckhheit's embedded content 220 occupies a portion of the media stream and can be identified with position markers, geometric region information, data ranges. It is understood that a geometric region of the embedded content 220 has a shape and a size. 

Buchheit teaches at Paragraph 0015 that these computer program instructions may be provided to a processor of a general purpose computer such that the instructions which are executed via the processor to create means for implementing the functions/acts specified in the flowchart. 
Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
); 
determining, by the at least one processor, an insertion content based on the association information the determining including, determining at least one of the at least one accessible content associated with the identified association information of the composition target object as at least one candidate content based on content information, and determining one of the at least one candidate content as the insertion content (
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that item 112 can be replaced with item 122 that can be another brand of beer. This selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews…item 122 can be a can of soda instead of the item 112 can of beer, which can be the result of a user enabling parental controls of the disclosed system); and
creating, by the at least one processor, an output image by synthesizing the insertion content with a region occupied by the identified composition target object within the input image (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that item 112 can be replaced with item 122 that can be another brand of beer. This selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews…item 122 can be a can of soda instead of the item 112 can of beer, which can be the result of a user enabling parental controls of the disclosed system. Buchheit teaches at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda); 
wherein the creating includes, 
modifying the insertion content to fit the region occupied by the identified composition target (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that item 112 can be replaced with item 122 that can be another brand of beer. This selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews…item 122 can be a can of soda instead of the item 112 can of beer, which can be the result of a user enabling parental controls of the disclosed system. Buchheit teaches at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda), and 
synthesizing the modified insertion content with the region occupied by the identified composition target object (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that item 112 can be replaced with item 122 that can be another brand of beer. This selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews…item 122 can be a can of soda instead of the item 112 can of beer, which can be the result of a user enabling parental controls of the disclosed system. Buchheit teaches at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda), and 
wherein the content information includes the association information between the composition target object and each of the at least one accessible content (Buchheit teaches at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda and at Paragraph 0026 that result 224 can include keyword tags which can drive substitute content searches and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained). 
Buchheit at least implicitly teaches or suggests the claim limitation: 
Wherein the content information further includes content profile information and the content profile information includes information of the target user who is supposed to consume a specific content (
Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda) and information on environments in which the specific content is supposed to be consumed (Buchheit teaches at Paragraph 0033 that system 300 can be associated with parental controls allowing intelligent audience aware (audience environment) of such advertising and at Paragraph 0036 that content 342 can be associated with a product, a service, a user rating, a parental control and at Paragraph 0038 that component 312 can analyze location data within a user’s mobile phone to determine a favorite restaurant and at Paragraph 0040 that editor 316 utilize index 316 to determine customization which can be performed to replace content 342 with content 362…editor 316 can utilize index to dynamically adjust stream 340 censorship rating by censoring content 342 with content 362). 
Buckheit ‘986 teaches in Abstract that a default version can be checked for default artifacts that violate the controls and column 2, lines 34-65 that a conservative parent may not find excessive drinking or sexual innuendo un-suitable for their teenage child and the system 300 can permit an outdated logo to be replaced with a current logo in use…system 300 can be associated with parental controls allowing intelligent audience aware of such advertising and setting 320 can be used to limit content 362, replacement, restrict content 342 selection. Accordingly, the insert content is based on the user preference and the environmental audience information. 
Van Winkle teaches the claim limitation: 
Wherein the content information further includes content profile information and the content profile information includes information of the target user who is supposed to consume a specific content and information on environments in which the specific content is supposed to be consumed (
Van Winkle teaches at Paragraph 0059-0059 a user may also have product preferences based on brand preferences and at Paragraph 0064 that the method 600 may determine a user perception of the product and a product that the user is most likely to purchase may be placed in the template video frame and at Paragraph 0069 that post-processing of video may include processing an image or video frame to replace a stock product with a replacement product…the selection of the replacement product being based on user perception. Van Winkle teaches at Paragraph 0070 that scene 840 may result from a determination that the “Brand A” product has a complexity value below a threshold value and scene 880 may result from a determination that the “Brand B” product has a complexity above a threshold value and at FIGS. 8B-8C and Paragraph 0072-0073 that other stock images displayed in a shop window behind the other figure 844 may be replaced with branded items, which may be the same as or different from the one held by figure 842…the configuration of branded goods displayed in the ship window may differ from the configuration in the shop window of template scene 800). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have inserted a virtual content into the chroma key region based on the content information including the user preference information and the environmental shop information according to Van Winkle to have identified the chroma key content in Buhheit based on the identification of the chroma key target object. One of the ordinary skill in the art would have produced a composite image by replacing the chroma key target object with a replacement content identified based on the user preference information and the environmental shop information.  
Salin teaches the claim limitation: determining at least one of the at least one accessible content associated with the identified composition target object as at least one candidate content based on content information, wherein the content information includes information on environments in which the specific content is supposed to be consumed (Salin teaches at FIG. 3 determining at least one accessible content “Cola” associated with the identified composition target object 10 based on information on environments (soccer field) in which the specific content “Cola” is supposed to be consumed). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have inserted a virtual content into the chroma key region based on the environmental information according to Salin to have identified the chroma key content in Buhheit. One of the ordinary skill in the art would have produced a composite image by replacing the chroma key target object with a relevant replacement content based on environment information.  

Nagano teaches the claim limitation: 
Wherein the content information further includes content profile information and the content profile information includes information of the target user who is supposed to consume a specific content and information on environments in which the specific content is supposed to be consumed (
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have synthesized the virtual content with a region of a real object being identified within the image of the real environment according to Nagano to have identified the chroma key content in Buhheit based on the identification of the target object. One of the ordinary skill in the art would have produced a composite image by replacing the target object with a replacement image using the chroma-key technique. 
However, Buhheit does not teach the claim limitation of “identifying the composition target object by applying an object recognition technique using a deep learning model to an object in the input image; wherein the object recognition technique includes predicting a detailed type of each object in the input image and determining whether to designate the predicted detailed type of the object as the composition target object according to desired criteria”. 
In the same field of endeavor, Lam-provisional teaches the claim limitation of “identifying the composition target object by applying an object recognition technique using a deep learning model to an object in the input image; wherein the object recognition technique includes predicting a detailed type of each object in the input image and determining whether to designate the predicted detailed type of the object as the composition target object according to desired criteria” (
Lam-provisional teaches at Paragraph 0084 and Paragraph 0086 that the smart device 100 or the server is pre-trained to recognize the one or more target objects and the one or more non-target objects by at least one deep neural network trained by deep learning….for training at least one deep neural network, which resides in smart device 100 or a server to recognize target objects and non-target objects in a live video. 
Lam-provisional teaches an exemplary embodiment of a detailed type of each object being billboards/advertising boards as the composition target object. 
Lam-provisional teaches at FIGS. 9A-9B and Paragraph 0088-0091 that billboards/advertising boards located at buildings are considered as target objects…smart device 400 includes at least one training module, at which at least one deep neural network for recognizing the billboards/advertising boards located at buildings….based on the trained deep neural network, smart device 400 is able to recognize first and second billboards 982 and 984 located at buildings as the target objects….view 960B is displayed on display 402 and includes first predetermined graphical image 986 and second predetermined graphical image 988 being fittedly overlaid onto billboards 982 and 984 based on the first user personal information. 
Lam-provisional further teaches an exemplary embodiment of a detailed type of each object being an airplane in which the advertising content A-Airline is replaced with B-Airline. 
Lam-provisional teaches at Paragraph 0091-0094 and FIGS. 10A-10C that smart device 1000 is trained to recognize one or more target objects by deep learning. The target object is airplane 1090 (under A-Airline) in a video. Smart device 400 includes at least one trained deep neural network associated with the target in memory. As depicted in FIG. 10A, view 1060A includes a target object (airplane 1090) and other non-target objects such as buildings 1062 and 1064….AS depicted in FIG. 10B, view 1060B includes predetermined graphical image 1092 being overlaid onto the target object (airplane 1090) and the non-target objects, by performing the processes mentioned above…The predetermined graphical image 1092 includes first predetermined advertising content relating to B-airline. In one variant, the target object is replaced by a predetermined graphical image, which is in the same nature as the target object. FIG. 10C depicts a screenshot of an example of a processed video resulting from predetermined images being fittedly overlaid onto the live video frames….view 1060C includes predetermined graphical image 1094 (including an airplane under B-Airline) being fittedly overlaid onto the target object (including an airplane under A-airline)). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate a pre-trained deep learning object recognition algorithm of Lam-provisional to recognize a composition target object such as billboards or airplanes to allow the selection of objects of Bucchheit as the composition target objects. One of the ordinary skill in the art would have replaced the content in the composition target objects with the accessible contents after identifying the composition target objects based on the deep learning object recognition algorithm. 

Re Claim 11: 
The claim 11 is in parallel with the claim 1 in the form of an apparatus claim. The claim 11 is subject to the same rationale of rejection as the claim 1. 
The claim 11 further recites a server for creating a composite image, the server comprising: one or more processors configured to execute computer-readable instructions such that the server is configured to [implement the method of the claim 1]. 
However, Lam-provisional and Buchheit further teach the claim limitation of a server for creating a composite image, the server comprising: one or more processors configured to execute computer-readable instructions such that the server is configured to [implement the method of the claim 1] (
Lam-provisional teaches at FIG. 11 and Paragraph 0100 that in one variant, computing system 110 may be used to implement a server…The server may include, for example, a processor, memory, storage…Memory section 1110 may contain computer-executable instructions and/or data for carrying out processes 700 and 900…Media drive unit 1122 can read/write a non-transitory readable storage medium 1124, which can contain programs 1126 and/or data used to implement processes 700 and 800. 
Buchheit teaches at FIG. 3 and Paragraph 0034 a media server 310 for creating a composite image…media server 310 can include a personal computer. 
Buchheit teaches at Paragraph 0015 that these computer program instructions may be provided to a processor of a general purpose computer such that the instructions which are executed via the processor to create means for implementing the functions/acts specified in the flowchart). 
Re Claim 20: 
The claim 20 is in parallel with the claim 1 in the form of a computer product claim. The claim 20 is subject to the same rationale of rejection as the claim 1. 
The claim 20 further recites a non-transitory computer-readable recording medium storing a computer program for execution by a processor that when executed by the processor causes the processor to perform a method for creating a composite. 
However, Lam-provisional and Buchheit further teach the claim limitation of a non-transitory computer-readable recording medium storing a computer program for execution by a processor that when executed by the processor causes the processor to perform a method for creating a composite (Lam-provisional teaches at FIG. 11 and Paragraph 0100 that in one variant, computing system 110 may be used to implement a server…The server may include, for example, a processor, memory, storage…Memory section 1110 may contain computer-executable instructions and/or data for carrying out processes 700 and 900…Media drive unit 1122 can read/write a non-transitory readable storage medium 1124, which can contain programs 1126 and/or data used to implement processes 700 and 800. 
Buchheit teaches at FIG. 3 and Paragraph 0034 a media server 310 for creating a composite image…media server 310 can include a personal computer. 
Buchheit teaches at Paragraph 0015 that these computer program instructions may be provided to a processor of a general purpose computer such that the instructions which are executed via the processor to create means for implementing the functions/acts specified in the flowchart). 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the input image includes at least one chroma key region, and the identifying further comprises detecting the chroma key region and identifying an object associated with the detected chroma key region as the composition target object.
Buchhheit further teaches the claim limitation that the input image includes at least one chroma key region, and the identifying further comprises detecting the chroma key region and identifying an object associated with the detected chroma key region as the composition target object (Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the identifying comprises identifying the composition target object based on a color key, a size, a shape of the detected chroma key region, or any combination thereof. 
Buchheit further teaches the claim limitation that the identifying comprises identifying the composition target object based on a color key, a size, a shape of the detected chroma key region, or any combination thereof (Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
). 

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that determining one of the at least one candidate content as the insertion content based on user profile information. 
Nagano and Buchheit further teach the claim limitation that determining one of the at least one candidate content as the insertion content based on user profile information (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda. 
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the user profile information includes at least one of personal information, preference information, or history information of a user.
Nagano and Buchheit further teach the claim limitation that the user profile information includes at least one of personal information, preference information, or history information of a user (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda. 
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the determining comprises: displaying the at least one candidate content; receiving a user input selecting one of the at least one candidate content from a user of the computing device; and determining one of the at least one candidate content as the insertion content based on the user input. 
Nagano and Buchheit further teach the claim limitation that the determining comprises: displaying the at least one candidate content; receiving a user input selecting one of the at least one candidate content from a user of the computing device; and determining one of the at least one candidate content as the insertion content based on the user input (Buchheit teaches at Paragraph 0020 identifying what geometric space to modify based on the selection made by users and at Paragraph 0021 that manipulating digital content based on user customization selections and at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda. 
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the modifying the insertion content comprises changing at least one factor of a size, an inclination, or a shape of the insertion content such that the insertion content matches the region occupied by the identified composition target object.
Nagano further teaches the claim limitation that the modifying the insertion content comprises changing at least one factor of a size, an inclination, or a shape of the insertion content such that the insertion content matches the region occupied by the identified composition target object (Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the input image includes at least one chroma key region, and the one or more processors are further configured to cause the server to detect the chroma key region and identify an object associated with the detected chroma key region as the composition target object.
Buhheit further teaches the claim limitation that the input image includes at least one chroma key region, and the one or more processors are further configured to cause the server to detect the chroma key region and identify an object associated with the detected chroma key region as the composition target object (Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the one or more processors are configured to cause the server to identify the composition target object based on a color key, size, shape of the detected chroma key regions, or any combination thereof.
Buchheit further teaches the claim limitation that the one or more processors are configured to cause the server to identify the composition target object based on a color key, size, shape of the detected chroma key regions, or any combination thereof (Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the one or more processors are further configured to cause the server to, determine one of the at least one candidate content as the insertion content based on profile information of a user of the user device.
Nagano and Buchheit further teach the claim limitation that the one or more processors are further configured to cause the server to, determine one of the at least one candidate content as the insertion content based on profile information of a user of the user device (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda. 
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the one or more processors are further configured to cause the server to, transmit the candidate contents to the user device, receive a user input selecting one of the at least one candidate content from a user of the user device, and determine one of the at least one candidate content as the insertion content based on the user input.
Nagano and Buchheit further teach the claim limitation that the one or more processors are further configured to cause the server to, transmit the candidate contents to the user device, receive a user input selecting one of the at least one candidate content from a user of the user device, and determine one of the at least one candidate content as the insertion content based on the user input (Buchheit teaches at Paragraph 0020 identifying what geometric space to modify based on the selection made by users and at Paragraph 0021 that manipulating digital content based on user customization selections and at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda. 
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the one or more processors are further configured to cause the server to modify a size, an inclination, a shape of the insertion content, or any combination thereof such that the insertion content matches the region occupied by the identified composition target object.
Nagano further teaches the claim limitation that the one or more processors are further configured to cause the server to modify a size, an inclination, a shape of the insertion content, or any combination thereof such that the insertion content matches the region occupied by the identified composition target object (Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23).  
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buchheit et al. US-PGPUB No. 2011/0321086 (hereinafter Buchheit) in view of Lam et al. US-PGPUB No. 2021/0383579 (hereinafter Lam-provisional based on the provisional application 62/752,642’s filing date); 
Nagano US-PGPUB No. 2015/0227798 (hereinafter Nagano) and Van Winkle et al. US-PGPUB No. 2019/0205938 (hereinafter Van Winkle); Buchheit et al. US-Patent No. 9,213,986 (hereinafter Buchheit ‘986); Salin et al. US-PGPUB No. 2017/0237910 (hereinafter Salin) and Ohashi US-PGPUB No. 20200312033 (hereinafter Ohashi ‘033) and Ohashi US-PGPUB No. 2020/0118341 (hereinafter Ohashi ‘341). 

Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the object associated with the detected chroma key region is identified as the composition target object based on a threshold value and at least one of a number of pixels in the chroma key region, a color key value of an area of the chroma key region, or a size of the chroma key region. 
However, Buchheit at least implicitly suggests the claim limitation that the object associated with the detected chroma key region is identified as the composition target object based on a threshold value and at least one of a number of pixels in the chroma key region, a color key value of an area of the chroma key region, or a size of the chroma key region (Buchheit teaches at Paragraph 0020 that chroma keying is a technique for composting two images or frame together in which a color or a small color range from one image is removed or made transparent, revealing another image behind it).   
Ohashi ‘341 teaches at Paragraph 0100 the claim limitation that the object associated with the detected chroma key region is identified as the composition target object based on a threshold value and at least one of a number of pixels in the chroma key region, a color key value of an area of the chroma key region, or a size of the chroma key region. 
[0100] In the reprojection processing and the distortion processing for the chroma key image, the following two methods may be used besides the above-described point sampling. In the first method, bilinear interpolation is carried out between the chroma key color and non-chroma-key colors and pixel values of intermediate colors are once calculated at the time of sampling. However, a predetermined threshold is set. Furthermore, if the pixel value after the interpolation is equal to or smaller than the threshold, the pixel value is set to the chroma key color. If the pixel value after the interpolation exceeds the threshold, the pixel value is set to the original non-chroma-key color. According to this method, the intermediate colors generated due to the interpolation are discarded and whether the color becomes the chroma key color or becomes the original non-chroma-key color is determined depending on whether the pixel value exceeds the threshold. Therefore, the chroma key color is not mixed with the non-chroma-key color.
Ohashi ‘033 teaches the claim limitation that the object associated with the detected chroma key region is identified as the composition target object based on a threshold value and at least one of a number of pixels in the chroma key region, a color key value of an area of the chroma key region, or a size of the chroma key region (Ohashi teaches at Paragraph 0102 that the composed CG chroma key image is an RGB image having one specific color as a chroma key and at Paragraph 0121 that an RGB image having one specific color specified as a chroma key and at Paragraph 0073 that the CG image is expressed with the use of colors other than one color specified as the chroma key). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the chroma key region is detected based on the chroma key color where if the pixel value after the interpolation is equal to or smaller than the threshold, the pixel value is set to the chroma key color. One of the ordinary skill in the art would have been motivated to have generated the chroma key region according to the chroma-key-color. 
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the object associated with the detected chroma key region is identified as the composition target object based on values of a plurality of color keys of the detected chroma key region being within a color range.  
However, Buchheit at least implicitly suggests the claim limitation that the object associated with the detected chroma key region is identified as the composition target object based on values of a plurality of color keys of the detected chroma key region being within a color range (Buchheit teaches at Paragraph 0020 that chroma keying is a technique for composting two images or frame together in which a color or a small color range from one image is removed or made transparent, revealing another image behind it).   
Ohashi ‘341 teaches at Paragraph 0100 the claim limitation that the object associated with the detected chroma key region is identified as the composition target object based on values of a plurality of color keys of the detected chroma key region being within a color range. 
[0100] In the reprojection processing and the distortion processing for the chroma key image, the following two methods may be used besides the above-described point sampling. In the first method, bilinear interpolation is carried out between the chroma key color and non-chroma-key colors and pixel values of intermediate colors are once calculated at the time of sampling. However, a predetermined threshold is set. Furthermore, if the pixel value after the interpolation is equal to or smaller than the threshold, the pixel value is set to the chroma key color. If the pixel value after the interpolation exceeds the threshold, the pixel value is set to the original non-chroma-key color. According to this method, the intermediate colors generated due to the interpolation are discarded and whether the color becomes the chroma key color or becomes the original non-chroma-key color is determined depending on whether the pixel value exceeds the threshold. Therefore, the chroma key color is not mixed with the non-chroma-key color.
Ohashi ‘033 teaches the claim limitation that the object associated with the detected chroma key region is identified as the composition target object based on values of a plurality of color keys of the detected chroma key region being within a color range (Ohashi teaches at Paragraph 0102 that the composed CG chroma key image is an RGB image having one specific color as a chroma key and at Paragraph 0121 that an RGB image having one specific color specified as a chroma key and at Paragraph 0073 that the CG image is expressed with the use of colors other than one color specified as the chroma key). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the chroma key region is detected based on the chroma key color where if the pixel value after the interpolation is equal to or smaller than the threshold, the pixel value is set to the chroma key color. One of the ordinary skill in the art would have been motivated to have generated the chroma key region according to the chroma-key-color. 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the one or more processors are further configured to identify the object associated with the detected chroma key region as the composition target object based on a threshold value and at least one of a number of pixels in the chroma key region, a color key value of an area of the chroma key region, or a size of the chroma key region.
The claim 23 is in parallel with the claim 21 and is subject to the same rationale of rejection as the claim 21. 
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the one or more processors are further configured to identify the object associated with the detected chroma key region as the composition target object based on values of a plurality of color keys of the detected chroma key region being within a color range. 
The claim 24 is in parallel with the claim 22 and is subject to the same rationale of rejection as the claim 22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613